DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on an IDS submitted by applicant, they have not been considered.

Only the abstract has been considered for the Foreign Patent Literature cited on the 3/20/2020 IDS because the body of the documents have not been translated to English.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). The sequences disclosed in Table 1 lack SEQ ID NOs.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The abstract of the disclosure is objected to because it fails to conform to idiomatic English and includes grammatical errors. The sentences include phrases and clauses that do not appear to fit with the logical flow of the abstract. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
	The claim(s) recite(s) “observing changes in genes already known as telomere-controlling genes in the irradiated lymphoma cells” and “detecting telomere-controlling genes that are expressed along by the low-dose-rate low-level radiation, among the observed changes in telomere-controlling genes”. The steps encompass embodiments in which the processes can be carried out in a purely mental manner. The number of 
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass well-known processes of irradiating cells and analyzing nucleic acid and/or protein expression in view of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, starting in line 3 the claim states “low-dose-rate low-level radiation and “high-dose-rate low-level radiation”. The terms “low-dose-rate”, “high-dose-rate” and “low-level radiation” are relative terms. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In fact, the state of the art recognizes that “low dose” has many different interpretations in different contexts as noted by Morgan (Radiation Research. 2013. 179:501-510). While claims 2 and 3 set form a low-dose-rate of low-level radiation and a total amount of radiation, these species do not guide one to the metes and bounds of the full scope of the irradiating step of claim 1.
Claims 2-5 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, it is unclear if the claim requires a single sample of cells to be irradiated with both the low-dose-rate low-level radiation and the high-dose-rate low-level radiation.
Claims 2-5 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, it is unclear if the irradiated lymphoma cells set forth in line 6 have been irradiated with the low-dose-rate low-level radiation and/or the high-dose-rate low-level radiation.

Regarding claim 1, the claim recites “observing changes in genes already known as telomere-controlling genes in the irradiated lymphoma cells”. It is unclear what is the standard for determining whether a gene is “already known” as a telomere-controlling gene. To whom does a telomere-controlling gene need to be “already known”?
It is unclear if applicant’s intend the “genes already known as telomere-controlling genes” to be limited to the 12 genes of Table 1 in view of paragraph 37 of the instant specification? In other words, it is unclear if the specification is providing a limiting definition of “genes already known as telomere-controlling genes”.
Claims 2-5 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claims states “detecting telomere-controlling genes that are expressed alone by the low-dose-rate low-level radiation”. The recitation lacks proper antecedent basis as it the irradiated lymphoma cells that express telomere-controlling genes and not the low-dose-rate low-level radiation. Secondly, it is unclear if the genes are limited to TRF2, Tin2, Rap1, Pot1, Rtel1 and CTC1 in view of paragraph 40 of the instant specification. In other words, it is unclear if the specification is providing a limiting definition of “telomere-controlling genes that are expressed alone by the low-dose-rate low-level radiation”.
Claims 2-5 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claim recites “detecting telomere-controlling genes that are expressed alone by the low-dose-rate low-level radiation. It is unclear if the steps requiring making a comparison to detect genes expressed alone. If so, it is unclear to 
Claims 2-5 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claim recites “observing changes in genes already known as telomere-controlling genes in the irradiated lymphoma cells”. It is what the observed changes are in relation to because no reference sequence or expression level is defined by the claim.
Claims 2-5 depend from claim 1 and are rejected for the same reason.
Regarding claim 3, the phrase “the low-dose-rate low-level radiation of 23.22 mGy/hr” lacks proper antecedent bases as the rate of radiation of claim 1 is not defined. Amending claim 3 to depend from claim 2 may aid in overcoming this rejection.
Regarding claim 4, the phrase “the gene involved in telomere” lacks proper antecedent basis as the claim previously refers to “detected telomere-controlling genes” as set forth in claim 1. 
Regarding claim 4, it is unclear if the structure of the primers are the gene sequences of one of the recited genes, i.e. the claims requires the entire gene sequence is used as a primer.
Regarding claim 5, it is unclear what a “special” protein detection test is as opposed to simply a protein detection test or a protein detection test that is not “special”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Radiation Research. 2010. 174:341-346) in view of Pinzaru (Cell Reports. 2016. 15:2170-2184).
Regarding claim 1, Shin teaches irradiating thymic lymphoma cells within a mouse with low-dose-rate low-level radiation and high-dose-rate low-level radiation (p. 342). Mice developed thymic lymphoma by 2 months and were kept in the radiation environment for 9 months (p. 342-343), meaning that thymic lymphoma cells were irradiated for around 7 months.
Shin teaches observing changes in known genes using a microarray (p. 343 and Fig. 5).
While Shin teaches the above steps, Shin does not teach observing and detecting telomere-controlling genes in the irradiated lymphoma cells and amplifying the detected telomere-controlling genes (claim 1), the use primers described in claim 4 and the processes of claim 5.
However, Pinzaru teaches genes that are altered in thymic lymphomas are known.
Regarding claims 1, 4 and 5, Pinzaru teaches the shelterin complex gene POT1 is altered and leads to thymic lymphomas (Fig. 1). Pinzaru further teaches protein detection, e.g. a special detection in that it detects POT1, and quantitative amplification of POT1 (Figure S3 and S4 and S6) and CTC1 (p. 16 of Supplemental Information). Pinzaru further teaches that the shelterin complex further includes TRF1, TRF2, RAP1, TIN2 and TPP1 (p. 2170).


Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634